FILED
                                                                              IN THE OFFICE OF THE
                                                                           CLERK OF SUPREME COURT
                                                                                 JANUARY 6, 2022
                                                                            STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2022 ND 1

Jeanne Tergesen and
Nevin Tergesen,                                     Plaintiffs and Appellants
      v.
Nelson Homes, Inc.,                                  Defendant and Appellee

                                No. 20210113

Appeal from the District Court of Sargent County, Southeast Judicial District,
the Honorable Mark T. Blumer, Judge.

AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.

Opinion of the Court by VandeWalle, Justice.

Will R. Budke, Wahpeton, ND, for plaintiffs and appellants.

Dan D. Plambeck, Moorhead, MN, for defendant and appellee.
                         Tergesen v. Nelson Homes
                               No. 20210113

VandeWalle, Justice.

[¶1] Jeanne and Nevin Tergesen appealed from a judgment dismissing their
complaint and awarding Nelson Homes, Inc. damages for its breach of contract
counterclaim. The Tergesens argue the district court erred in dismissing their
rescission and breach of contract claims, and the court erroneously found the
Tergesens breached the contract. We conclude the district court did not err in
dismissing the Tergesens’ claims or finding the Tergesens breached the
contract, but the court did err in calculating the amount of prejudgment
interest on Nelson Homes’ damages. We affirm in part, reverse in part, and
remand.

                                        I

[¶2] In July 2018, the Tergesens and Nelson Homes entered into a written
agreement for the purchase and sale of a manufactured home. The purchase
agreement included the delivery and set up of the home. The purchase
agreement was amended in writing on October 31, 2018 and December 14,
2018. The total price of the home was $149,750, and the Tergesens paid a
$13,500 deposit.

[¶3] On November 9, 2018, the home was delivered to the Tergesens’ property.
The Tergesens moved into the home on or before December 25, 2018. The
Tergesens reported various problems with the home to Nelson Homes and the
manufacturer of the home, including concerns about the trim, sheetrock,
flooring, and other issues. Nelson Homes and the manufacturer addressed and
repaired at least some of the problems the Tergesens identified. After July 24,
2019, communication between the Tergesens and Nelson Homes deteriorated,
the Tergesens had not paid the balance owed on the home, and no further work
was done on the home.

[¶4] In October 2019, the Tergesens sued Nelson Homes, requesting
rescission of the contract, return of all money paid on the contract, costs related
to maintaining the home while on their property, and removal of the home from

                                        1
their property. They alleged they agreed to purchase a new home from Nelson
Homes; Nelson Homes agreed to sell, deliver, and set up the home; and the
Tergesens noted several problems after the home was delivered, including
missing shingles, damage to walls, problems with the flooring, nails popping
out, trim missing, and other issues. The Tergesens claimed they notified Nelson
Homes of the problems, and Nelson Homes failed or refused to correct the
problems. The Tergesens alleged that Nelson Homes failed to deliver the home
free of defects and failed to complete the set up in a workmanlike and timely
manner and that Nelson Homes breached the implied warranty of habitability.
Nelson Homes answered and counterclaimed, alleging the Tergesens breached
the purchase agreement by failing to pay the balance owing under the purchase
agreement on or before December 14, 2018.

[¶5] After a bench trial, the district court found the Tergesens breached the
purchase agreement when they refused to pay the purchase price in full and
ordered the Tergesens to pay the unpaid purchase price of $124,250 with
interest. The court dismissed the Tergesens’ complaint with prejudice.
Judgment was entered.

                                        II

[¶6] Our standard of review after a bench trial is well-established:

      In an appeal from a bench trial, the trial court’s findings of fact are
      reviewed under the clearly erroneous standard of N.D.R.Civ.P.
      52(a) and its conclusions of law are fully reviewable. A finding of
      fact is clearly erroneous if it is induced by an erroneous view of the
      law, if there is no evidence to support it, or if, after reviewing all
      the evidence, we are left with a definite and firm conviction a
      mistake has been made. In a bench trial, the trial court is the
      determiner of credibility issues and we do not second-guess the
      trial court on its credibility determinations.

Command Ctr., Inc. v. Renewable Res., LLC, 2021 ND 59, ¶ 14, 956 N.W.2d 755
(quoting Brash v. Gulleson, 2013 ND 156, ¶ 7, 835 N.W.2d 798).




                                        2
                                     III

[¶7] The Tergesens argue the district court erred by finding payment was due
prior to delivery of the home and by finding they breached the contract when
they failed to complete the purchase of the home and pay the purchase price.
They claim Paul Nelson, the owner of Nelson Homes, told them they were not
required to pay for the home until set up was complete and testimony
established the home remained incomplete and set up was not finished at the
time of trial. They contend neither party performed their obligations under the
terms of the purchase agreement.

[¶8] The district court found the Tergesens agreed to purchase the home for
$149,750, they made a down payment of $13,500, the purchase agreement
required payment in full prior to delivery, and the contract did not condition
payment upon completing the set up of the home to the Tergesens’ satisfaction.
The court found Paul Nelson contacted the Tergesens about paying for the
home multiple times between July 22 and 24, 2019, the Tergesens replied on
July 24, 2019 that they would contact the bank about financing when the set
up was finished to their satisfaction, the communication between the two
parties deteriorated, and the Tergesens refused to complete the purchase of the
home. The court found the Tergesens raised some issues concerning the
condition and quality of the home and all of the issues the Tergesens reported
to Nelson Homes and the home manufacturer were addressed and
substantially completed prior to July 24, 2019. The court found the only defects
reported that were allegedly not corrected were shingles missing and nails
popping and seams showing in the walls, but the missing shingles had been
replaced and the manufacturer authorized a “skim coat” for the walls. The
court also found Nelson Homes acknowledged that all the trim pieces were not
in place but the trim was on site and a contractor was on his way to the home
to finish when the Tergesens notified Nelson Homes on July 24, 2019 that the
contractor was no longer welcome on their property. The court found there was
no material adverse, defective, or incomplete condition of the home as of July
24, 2019 and the condition of the home did not justify the refusal to purchase
the home. The court found “[o]n and after July 24, 2019, Plaintiffs breached
the Purchase Agreement when they unreasonably and without justification


                                       3
refused to move forward with their purchase of the Home and pay the purchase
price in full.”

[¶9] “A breach of contract occurs ‘when there is nonperformance of a
contractual duty when it is due.’” Sanders v. Gravel Prods., Inc., 2008 ND 161,
¶ 7, 755 N.W.2d 826 (quoting Van Sickle v. Hallmark & Assoc., Inc., 2008 ND
12, ¶ 11, 744 N.W.2d 532). Whether a party has breached a contract is a finding
of fact, which will not be reversed on appeal unless it is clearly erroneous.
Welch Constr. & Excavating, LLC v. Duong, 2016 ND 70, ¶ 5, 877 N.W.2d 292.

[¶10] “The language of a contract is to govern its interpretation if the language
is clear and explicit and does not involve an absurdity.” Big Pines, LLC v.
Baker, 2020 ND 64, ¶ 7, 940 N.W.2d 616 (quoting Hallin v. Inland Oil & Gas
Corp., 2017 ND 254, ¶ 9, 903 N.W.2d 61). When the parties’ intent can be
determined from the language alone, the interpretation of a contract is a
question of law. Big Pines, at ¶ 7.

[¶11] The purchase agreement states, “The balance of the home is to be paid
before delivery and set up.” The word “and” is “conjunctive in nature and
ordinarily means in addition to.” Gadeco, LLC v. Indus. Comm’n, 2013 ND 72,
¶ 15, 830 N.W.2d 535. The plain language states payment for the home is to be
made before set up in addition to delivery. The district court concluded “[t]he
Purchase Agreement required payment in full for the Home prior to delivery.”
The court erred in interpreting the language of the purchase agreement.

[¶12] However, the district court did not find the Tergesens breached the
contract based on its erroneous finding that payment was required before the
home was delivered to the Tergesens’ property on November 9, 2018. Rather,
the court found “[o]n and after July 24, 2019, Plaintiffs breached the Purchase
Agreement when they unreasonably and without justification refused to move
forward with their purchase of the Home and pay the purchase price in full.”
The evidence supports the court’s finding that the Tergesens’ breached the
contract by failing to pay the purchase price on and after July 24, 2019.

[¶13] Evidence in the record reflects that the home was delivered to the
Tergesens’ property, that Nelson Homes fixed the issues the Tergesens

                                       4
identified with the home, and that Nelson Homes’ work on the home was
largely complete with only the trim left to finish. There is evidence in the record
that Paul Nelson contacted the Tergesens about payment for the home multiple
times between July 22 and 24, 2019 and that the Tergesens responded on July
24, 2019 that they would contact the bank when the home was finished to their
satisfaction. Evidence established Paul Nelson informed the Tergesens on July
24, 2019 that they needed to move out of the home until the work was done
and they paid for the home, the Tergesens responded that the subcontractor
was no longer welcome on their property and the home could be removed from
their property, Paul Nelson stated he would like to try work things out, and
the Tergesens stated they no longer wanted the home.

[¶14] The contract required payment before delivery and set up was complete.
The district court’s finding that the Tergesens breached the contract when they
refused to move forward with the home and pay the purchase price on and after
July 24, 2019 is not clearly erroneous.

                                       IV

[¶15] The Tergesens argue the district court erred by awarding damages to
Nelson Homes. They claim the set up of the home remained incomplete and it
is inequitable to require them to pay for the home when they did not receive
the home they were paying for. They also claim it was improper to calculate
prejudgment interest from December 14, 2018 through the date of the trial
because Nelson Homes had not completed its contractual obligation on
December 14, 2018.

[¶16] The determination of damages caused by a breach of contract is a
question of fact, which is subject to the clearly erroneous standard of review.
Langer v. Bartholomay, 2008 ND 40, ¶ 27, 745 N.W.2d 649. “A damage award
will be sustained on appeal if it is within the range of evidence presented.”
Puklich v. Puklich, 2019 ND 154, ¶ 40, 930 N.W.2d 593.

[¶17] The district court found the Tergesens breached the contract by failing
to pay the purchase price in full and ordered Nelson Homes was entitled to



                                        5
recover from the Tergesens the unpaid purchase price in the amount of
$124,250. The damages were within the range of evidence.

[¶18] The district court also ordered the Tergesens to pay prejudgment interest
at the rate of six percent per annum from December 14, 2018 to the date the
judgment was entered. Prejudgment interest is allowed under N.D.C.C. § 32-
03-04, which provides, “Every person who is entitled to recover damages
certain or capable of being made certain by calculation, the right to recover
which is vested in the person upon a particular day, also is entitled to recover
interest thereon from that day.” Nelson Homes was entitled to recover the
balance of the purchase price for the home and it was entitled to interest on
that amount from the day it became due under the contract. See Red River
Wings, Inc. v. Hoot, Inc., 2008 ND 117, ¶¶ 59-60, 751 N.W.2d 206 (holding the
right to recover unpaid management fees vested when the management
contract was improperly terminated and prejudgment interest should be
awarded from that date); Farmers Union Grain Terminal Ass’n v. Nelson, 223
N.W.2d 494, 500 (N.D. 1974) (holding the appropriate date for the start of
interest was the date on which the contract was repudiated). Because the
district court found the Tergesens breached the contract on and after July 24,
2019 when they refused to move forward with the purchase and pay the
purchase price in full, prejudgment interest should have been awarded from
that date.

[¶19] We reverse the district court’s damages award and remand for the court
to award prejudgment interest at the rate of 6 percent from July 24, 2019.

                                      V

[¶20] The Tergesens argue Nelson Homes breached the contract by failing to
complete the set up of the home in a workmanlike and timely manner. They
contend they identified various problems with the home and the problems were
never resolved.

[¶21] The district court found the home was habitable at all times when the
Tergesens occupied the home. The court found most of the problems the
Tergesens alleged with the house were addressed and fixed and Nelson Homes


                                       6
was working on completing the remaining issues, such as the trim, when the
Tergesens notified Paul Nelson the contractor was no longer welcome on the
property. The court found:

              No further work was done on the Home on or after July 24,
      2019.
             Since [the Tergesens] refused to purchase the Home, it was
      reasonable for [Nelson Homes] to discontinue its work on the
      Home.
             As of July 24, 2019, there was no material adverse, defective
      or incomplete condition of the Home, which substantially impaired
      its value.
             As of July 24, 2019, there was some missing trim and minor
      cosmetic issues.
             All of [the Tergesens’] complaints about the condition of the
      Home which were communicated to [Nelson Homes] or the
      manufacturer had been addressed or were in the process of being
      completed when [the Tergesens] decided they would not purchase
      the Home.
             The condition of the Home as of July 24, 2019 did not justify
      [the Tergesens’] refusal to purchase the Home.
             After July 24, 2019, there were further communications
      between the parties as [Nelson Homes] desired to move forward
      with the sale but the communications were unproductive.

The court found Nelson Homes did not breach the purchase agreement.

[¶22] The evidence supports the district court’s findings. The court found
Nelson Homes did not breach the contract. We conclude the court’s decision is
not clearly erroneous.

                                      VI

[¶23] The Tergesens argue the district court erred by dismissing their
rescission claim. They contend rescission is permitted because Nelson Homes
failed to provide the home free of defects and failed to set up the home, they
were not obligated to pay until the set up was completed, Nelson Homes’ failure
to complete the terms of its agreement voided the Tergesens’ obligation to pay
the balance of the purchase price, and both parties consented to the rescission.


                                       7
[¶24] The remedy of rescission is not held in high esteem by the courts, and
the court’s power to rescind should never be exercised lightly. Am. Bank Ctr. v.
Wiest, 2010 ND 251, ¶ 26, 793 N.W.2d 172. Rescission of a contract is not a
matter of absolute right; rather, the district court has discretion to grant
rescission. Id.; see also Heinsohn v. William Clairmont, Inc., 364 N.W.2d 511,
513 (N.D. 1985). The court’s decision will not be reversed on appeal unless it
abused its discretion. Wiest, at ¶ 26. A court abuses its discretion when it acts
in an arbitrary, unreasonable, or unconscionable manner, it misinterprets or
misapplies the law, or when its decision is not the product of a rational mental
process leading to a reasoned determination. Id.

[¶25] There are two permissible statutory procedures for rescission of a
contract, one at law and one in equity. Golden Eye Res., LLC v. Ganske, 2014
ND 179, ¶ 29, 853 N.W.2d 544. Sections 9-09-01 to 9-09-04, N.D.C.C., permit
rescission at law, and N.D.C.C. §§ 32-04-21 to 32-04-23 provide for rescission
in equity by adjudication. Golden Eye, at ¶ 29. Whether the action for rescission
is legal or equitable depends on the actions taken by the party prior to bringing
the action. Id.

      If a party gives the other party notice of rescission and offers to
      restore the other party to the status quo in compliance with
      N.D.C.C. § 9-09-04, he may subsequently bring an action at law to
      confirm the prior unilateral rescission. If the party has not
      complied with the requirements of N.D.C.C. § 9-09-04, he may
      bring an action in equity under N.D.C.C. § 32-04-21 requesting the
      court order rescission of the contract.

Golden Eye, at ¶ 29. An action in equity seeks to have the court terminate the
contract and order restoration. Id. The plaintiff is not required to make an offer
of restoration if pursuing equitable relief. Barker v. Ness, 1998 ND 223, ¶ 15,
587 N.W.2d 183. If the court orders rescission, both sides must be restored to
their respective pre-contractual position. Id. at ¶ 16.

[¶26] The district court found the Tergesens never offered to restore Nelson
Homes to status quo, the Tergesens do not argue the court’s finding is clearly
erroneous, and therefore the Tergesens did not comply with the requirements



                                        8
for rescission at law. The Tergesens argue their claim is for rescission in equity
under N.D.C.C. § 32-04-21.

[¶27] Section 32-04-21, N.D.C.C., states:

      The rescission of a written contract may be adjudged on the
      application of the party aggrieved:
      1. In any of the cases mentioned in section 9-09-02;
      2. When the contract is unlawful for causes not apparent upon its
      face and when the parties were not equally in fault; or
      3. When the public interest will be prejudiced by permitting it to
      stand.

The Tergesens argue N.D.C.C. § 9-09-02(2)-(5) apply and rescission is
permitted under any of those subsections. Section 9-09-02, N.D.C.C., permits
rescission upon the existence of any of the following cases:

      2. If through the fault of the party as to whom the party rescinding
      rescinds the consideration for the rescinding party’s obligation
      fails in whole or in part;
      3. If such consideration becomes entirely void from any cause;
      4. If such consideration before it is rendered to the party rescinding
      fails in a material respect from any cause; or
      5. By consent of all of the other parties.

[¶28] The district court rejected the Tergesens’ rescission arguments, finding:

            The consideration for Tergesens’ obligation to pay for the
      Home was the sale, delivery and set up of the Home on Tergesens’
      property.
            The Home was sold, delivered and set up on Tergesens’
      property on November 9, 2018.
            The consideration for Tergesens’ obligation to pay did not fail
      in any material respect.
            The consideration for Tergesens’ obligation to pay for the
      Home did not fail through [Nelson Homes’] fault.
            The Home was not worthless when Tergesens refused to
      move forward with their purchase of the Home on July 24, 2019.
            On July 24, 2019, the sale, delivery and set up of the Home
      was not entirely void for any reason.


                                        9
            Prior to the sale, delivery and setup of the Home on
      Tergesens’ property, there was no failure of consideration in any
      material respect from any cause.
            The Tergesens and Nelson Homes did not consent to a
      rescission of the Purchase Agreement.

The court explained, “It is neither reasonable nor just to grant a rescission of
the Purchase Agreement just because of some missing trim and minor cosmetic
complaints.” The court concluded, “The condition of the Home as of July 24,
2019 does not justify a rescission of the Purchase Agreement.”

[¶29] The district court made findings that are not clearly erroneous and
correctly applied the law. The Tergesens failed to establish a ground for
rescission. The court did not act in an arbitrary, unreasonable, or
unconscionable manner. We conclude the court did not abuse its discretion by
denying the Tergesens’ claim for rescission.

                                     VII

[¶30] We reverse the district court’s award of damages, and remand for the
court to award prejudgment interest from July 24, 2019. The judgment is
otherwise affirmed.

[¶31] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte




                                      10